THE COURT
held: 1. That, under the usage proved, the sum to which an invoice was reduced by the rebatement, and not its gross sum, must be regarded as representing the real invoice price;
2. That the secretary of the treasury had no legal power to direct the judgment of the appraisers in valuing goods, or in adding to or subtracting from the charges in the invoices, for the purpose of determining market values; and that the increase of the invoices 5 per cent, in amount, in the manner in which it was done, was without authority of law;
3. That an entry or protest made by an agent is, in láw, made by the principal, and that the act of 1845 did not necessarily impugn that general principle. Mason v. Kane [Case No. 9,241].
Judgment for the plaintiff for the amount of duties charged upon the 5 per cent, so added to the invoice, with interest from the time of payment.